Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Attempts were made to contact attorney David M. Frischkorn for an examiner’s amendment.

Response to Arguments
Applicant’s arguments, see pg. 9, filed 09/27/2022, with respect to the rejection(s) of claim(s) 16-25 and 27-35 under Holmqvist (US 2012/0029443) in view of Oakley et al., (US 
2016/0144121) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claim Objections
Claims 16-17, 21-22, 24-25, 31-32 and 34-35 are objected to because of the following informalities: 
Regarding Claim 16 line 18, “the two or more signal initiating elements” should be amended to be “the two or more of the plurality of signal initiating elements”.
Regarding Claim 16 line 22, “individual signal initiating elements” should be amended to be “individual ones of the two or more of the plurality of signal initiating elements”.
Regarding Claim 16 line 23, “the signal initiating elements” should be amended to be “the plurality of signal initiating elements”.

Regarding Claim 17 line 2, “said signal initiating elements” should be amended to be “said plurality of signal initiating elements”.

Regarding Claim 21 line 2, “said signal initiating elements” should be amended to be “said plurality of signal initiating elements”.

Regarding Claim 22 line 3, “said signal generating elements” should be amended to be “said two or more signal generating elements”.

Regarding Claim 24 line 4, “said signal initiating elements” should be amended to be “said plurality of signal initiating elements”.

Regarding Claim 25 line 2, “said signal generating elements comprise a plurality of mechanical flexible elements placed” should be amended to be “said mechanical flexible elements are placed”.

Regarding Claim 31 lines 16-17, “individual signal initiating elements” should be amended to be “individual ones of the two or more of the plurality of signal initiating elements”.
Regarding Claim 31 line 28, “the two or more signal initiating elements” should be amended to be “the two or more of the plurality of signal initiating elements”.
Regarding Claims 31 lines 31-32, “individual signal initiating elements” should be amended to be “individual ones of the two or more of the plurality of signal initiating elements”.
Regarding Claim 31 line 32, “the signal initiating elements” should be amended to be “the plurality of signal initiating elements”.
Regarding Claim 31 line 33, “the signal generating elements” should be amended to be “the signal generating element”.

Regarding Claim 32 line 1, “the actuator” should be amended to be “the activator”.

Regarding Claim 34 lines 1-2, “the signal initiating elements” should be amended to be “the two or more of the plurality of signal initiating elements”.

Regarding Claim 35 line 10, “are axially fixed” should be amended to be “that are axially fixed”.
Regarding Claim 35 line 13, “a user of a medicament delivery device” should be amended to be “a user of the medicament delivery device”.  
Regarding Claim 35 line 18, “two or more signal initiating elements” should be amended to be “the two or more of the plurality of signal initiating elements”.
Regarding Claim 35 line 22, “individual signal initiating elements” should be amended to be “individual ones of the two or more of the plurality of signal initiating elements”.
Regarding Claim 35 line 23, “the signal initiating elements” should be amended to be “the plurality of signal initiating elements”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 31 line 21, “to the plunger rod sleeve” lacks antecedent basis, as it is unclear whether (1) the “plunger rod sleeve” is a new, additional component, or, (2) it is the “plunger rod holder” as recited in Claim 31 line 7. For the purposes of examination, the examiner is interpreting “plunger rod sleeve” to mean “plunger rod holder”. 


Allowable Subject Matter
Claims 16-25 and 27-35 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 16, the closest prior art on record, Holmqvist (US 2012/0029443) in view of Oakley et al., (US 2016/0144121), while teaching a power pack for use with a medicament delivery device, the power pack comprising a plunger rod, a drive spring, a plunger rod sleeve with holding elements, a plurality of signal initiating elements and signal generating elements, does not disclose or render obvious, alone or in combination with the other prior art of record, where before activation of the power pack the drive spring is compressed and biases the plunger rod in a proximal direction; wherein the signal generating elements provide information to a user of a medicament delivery device only when the plunger rod moves axially relative to the signal generating elements and the plunger rod sleeve; and as the plunger rod moves proximally relative to the plunger rod sleeve to cause an audible signal to be generated; all as claimed in the amended Claim 16. Therefore, the combination of ALL of these features together are not anticipated or rendered obvious by the prior art to record.
Regarding Claim 31, the closest prior art on record, Holmqvist (US 2012/0029443) in view of Oakley et al., (US 2016/0144121), while teaching a power pack for use in a medicament delivery device comprising a hollow plunger rod, a drive spring, a guide rod within the drive spring, a plunger rod holder, a holding element, a signal generating element and a plurality of signal initiating elements, does not disclose or render obvious, alone or in combination with the other prior art of record, where before activation of the power pack the drive spring is compressed and biases the plunger rod in a proximal direction; a signal generating element engaging with the plurality of signal initiating elements only when the plunger rod moves axially relative to the signal generating elements and the plunger rod sleeve; all as claimed in the amended Claim 31. Therefore, the combination of ALL of these features together are not anticipated or rendered obvious by the prior art to record.  
Regarding Claim 35, the closest prior art on record, Holmqvist (US 2012/0029443) in view of Oakley et al., (US 2016/0144121), while teaching a medicament delivery device comprising a power pack comprising a plunger rod, a drive spring, a plunger rod sleeve, a plurality of signal initiating elements and signal generating elements, does not disclose or render obvious, alone or in combination with the other prior art of record, where before activation of the power pack the drive spring is compressed and biases the plunger rod in a proximal direction; signal generating elements provide information to a user of (the) medicament delivery device only when the plunger rod moves axially relative to the signal generating elements and the plunger rod sleeve; and as the plunger rod moves proximally relative to the plunger rod sleeve causes an audible signal; all as claimed in the amended Claim 35. Therefore, the combination of ALL of these features together are not anticipated or rendered obvious by the prior art to record.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571) 272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783